Mayes, C. J.,
delivered the opinion of the court.
Section 4530 of the Code of 1906 authorizes a separate school district to be created out of “any unincorporated district of not less than sixteen square miles, by the county school board, on a petition of the majority of the qualified electors therein.” *197This section, interpreted in the light of the other sections dealing with this subject, leaves no doubt in our minds but that each county must act for itself, and no separate school district of any unincorporated territory can be created, unless it is wholly within tire county and contain not less than sixteen square miles. The only exception to this is found in section 4533 of the Code. This last section (that is, 4533) allows separate school districts to be created out of “any part of a county or counties adjoining a municipality which is a separate school district,” to be included in such district, when a petition is filed for this purpose.
As illustrative of the correctness of this view, by section 4510 each county is given a school board, and by section 4530 the county school board is the authority vested with the power to create the district.' Section 4534 requires the board of supervisors of unincorporated separate districts to levy a tax to pay for fuel, other necessaries, etc. The whole scheme of the statute shows that, whenever unincorporated territory is sought to be made a special school district, counties must act singly. Endless confusion and disagreement would be the result of a different view of this statute, as the law now stands. The statute is the entire source of power, and the statute neither expressly nor impliedly gives the power here sought to be exercised.

Reversed, and petition dismissed.